Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 1 of 11

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

xX

ISMAEL CHINO BARRERA, JUAN CHINO BARRERA, : Case No. 19-CV-606
and APOLINAR TAVERAS PICHARDO, on behalf of — : (SLC)

themselves and others similarly situated, :

 

Plaintiffs,
-against-

1611 FOOD MART INC. d/b/a DOLLAR DEAL,
PADAM BAJAJ, and RAKHI BAJAJ,

Defendants. :
x

 

SETTLEMENT AGREEMENT AND RELEASE
OF WAGE AND HOUR CLAIMS

This is a Settlement Agreement and Release of Wage and Hour Claims (“Agreement”),
entered into by and between Ismael Chino Barrera, Juan Chino Barrera, and Apolinar Taveras
Pichardo (hereinafter referred to as “Plaintiffs” or “Releasors”), and 1611 Food Mart Inc., and
each of its parent companies and any of its subsidiaries, divisions, related companies, and its
predecessors, successors, assigns, current or former employees, agents, shareholders, officers,
directors and representatives, and Padam Bajaj and Rakhi Bajaj (hereinafter collectively referred
to as the “Defendants” or “Releasees”) (Plaintiffs and Defendants are collectively referred to
herein as the “Parties”).

WHEREAS, on January 22, 2019, Plaintiffs filed suit for damages titled Ismael Chino
Barrera, et al. v. 1611 Food Mart Inc., et al., in the United States District Court for the Southern
District of New York, Civil Action No. 19-CV-606, alleging claims for, among other things,
unpaid minimum wages and overtime compensation due under the federal Fair Labor Standards

Act and"New York State Labor Law (the “Complaint”); and,
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 2 of 11

WHEREAS, the Defendants have contested the claims set forth in the Complaint and
deny any and all liability; and,

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth in
this Agreement, the sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

A. Consideration

1. In exchange for the promises contained in this Agreement, the Defendants,
in accordance with the terms of this Agreement, shall pay to Plaintiffs the total settlement
amount of Fifteen Thousand Dollars ($15,000.00) (the “Settlement Sum”), which shall be paid in
a lump sum payment on or before February 21, 2020.

2. The settlement payment described in Paragraph A(1) shall be paid to
Plaintiffs in exchange for full and complete settlement of any and all wage and hour claims or
potential wage and hour claims between the Parties, including but not limited to those arising
from, involving or relating to Plaintiffs’ claims in the Complaint, including any and all claims for
damages, liquidated damages, compensatory or punitive damages, injunctive relief, attorneys’
fees, expenses and costs. The payments set forth in Paragraph A(1) shall be made payable to
“Cilenti & Cooper, PLLC, as attorneys,” and shall be sent to Justin Cilenti of Cilenti & Cooper,
PLLC, 10 Grand Central, 155 East 44" Street, 6 Floor, New York, New York 10017, so as to be

received no later than the date indicated above.

 

B. Default
In the event that the Defendants fail to make the settlement payment in a timely
manner pursuant to Paragraph A(1) of this Agreement, Plaintiffs shall provide notice of the

default by facsimile and email to counsel for the Defendants: Stephen D. Hans, Esq., Stephen D.

2
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 3 of 11

Hans & Associates, P.C., 30-30 Northern Boulevard, Suite 401, Long Island City, New York

11101, Facsimile (718) 275-6704, shans@hansassociates.com. The Defendants will then have

 

ten (10) days from the date of receipt of such notice within which to cure the default. If the
default is not cured within such time, the entire amount remaining to be paid shall become due
and owing as of the 11" day following receipt of said notice, together with liquidated damages in
the amount of $5,000.00, with interest to commence as of that date at a rate of 9% per annum on
the amount to be paid under this Agreement. Plaintiffs shall have the right to enforce immediate
payment of all remaining unpaid portions of the Agreement, including having judgment entered
against the Defendants, jointly and severally, and to recover reasonable attorneys’ fees, costs and
disbursements incurred in enforcing in Court the payment obligations under this Agreement.
C. Wage & Hour Release by Plaintiff
In consideration of the promises, payments and actions of the Defendants set out in this
Agreement and other good and valuable consideration, the receipt of which is hereby
acknowledged, Plaintiffs, with respect solely and only to conduct that has arisen on, or prior to,
the date this Agreement is executed, fully and forever release, relieve, waive, relinquishe, and
discharge the Defendants from all actions, causes of action, suits, debts, dues, liabilities,
obligations, costs, expenses, sums of money, controversies, accounts, reckonings, liens, bonds,
bills, specialties, covenants, contracts, agreements, promises, damages, judgments, executions,
claims and demands concerning wage and hour matters including any and all claims arising
under the Fair Labor Standards Act, the New York Labor Law, and the Wage Theft Prevention
Act, as well as claims for overtime, commissions, unpaid wages, whether based on common
law or otherwise, and all claims for improper deductions, travel time, spread of hours pay,

bonuses, expense reimbursements, gratuities, tip credits, tip allowances, service charges and

3
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 4 of 11

retained gratuities during Plaintiffs’ employment with the Defendants and any other
compensation or, wages. This release is limited solely and only to claims that have arisen on,
or prior to, the date this Agreement is executed and transmitted to counsel for the Defendants
and it does not release or discharge any claims that may occur after that date.
D. Agreement To Refrain From Filing Claims
Plaintiffs represent that they have not filed any other lawsuit or initiated any other
proceeding against any of the Defendants, except the federal Complaint released herewith.
Plaintiffs also agree that, so long as the Defendants make full payment as set forth in this
Agreement, they will not bring any lawsuit or initiate any proceeding for any claim waived in
any paragraph of this Agreement, and agree, further, not to permit anyone else to do so on their
behalf, to the maximum extent possible under applicable law.
E. Judicial Review/Dismissal of the Complaint
Contemporaneously with the execution of this Agreement, the Parties, by their
respective counsel, shall execute a Stipulation and Order of Dismissal dismissing the Complaint
with prejudice, which Stipulation and Order shall expressly provide that, with the Court’s
consent, the Court shall retain jurisdiction over this matter solely for purposes of enforcement of
this Agreement. The Parties agree to submit this Agreement, together with the proposed
Stipulation and Order of Dismissal and the Confessions of Judgment, to the Court for Judicial
review and approval.
F. Representations and Acknowledgements
1, Plaintiffs represent that they have consulted with an attorney prior to
signing this Agreement and that this Agreement is the product of negotiations between their

attorneys and the attorneys for the Defendants. Plaintiffs further represent that:

4
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 5 of 11

(a) They have reviewed each and every provision of this Agreement;
(b) The Agreement has been explained to them by their attorneys;
(c) They fully understand this Agreement, including the release of claims.

2. Plaintiffs also represent that they voluntarily and knowingly enter into this
Agreement of their own free will.

3. Plaintiffs further represent that neither the Defendants nor any of their
agents, representatives or attorneys made any representations concerning the terms or the effects
of this Agreement other than those contained herein, that his decision to sign this Agreement is
not based in whole or in part on any statement or promise that does not appear within the four
comers of this document, and that they have been fairly represented by their attorneys
throughout these proceedings.

G. Non-Admissions

1, Plaintiffs agree that the Defendants are entering into this Agreement solely
for the purpose of avoiding the burdens and expenses of protracted litigation. Plaintiffs
understand that by entering into this Agreement, the Defendants do not acknowledge or admit in
any way that Plaintiffs’ claims in the Complaint have any merit, or that the Defendants engaged
in any wrongdoing against Plaintiffs or violated any federal, state or local law, statute, order,
ordinance, rule, regulation, or contract or common law requirement, duty, or obligation.

2. Whether or not this Agreement becomes effective, neither this Agreement,
nor any exhibit, documents, or instrument delivered hereunder, nor any statement, negotiations,
transactions, or proceedings in connection therewith, shall in any event be construed as, or be
deemed to be, or be offered by Plaintiffs in any action or proceeding of any kind as evidence of:

(a) an admission or concession on the part of the Defendants of any liability or wrongdoing or

5
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 6 of 11

of any violation of any federal, state, or local statute, rule, regulation or principle of common
law or equity; or (b) an admission or concession on the part of the Defendants that Plaintiffs
have suffered any damage. Additionally, Plaintiffs agree that nothing in this Agreement may be
used by either party in any proceeding of any kind for any purpose of any kind, except to
enforce its terms.

H. Attorneys’ Fees and Costs

The Parties are responsible for their own attorneys’ fees and costs in connection
with this matter.

I. Complete Agreement

This Agreement constitutes the full and complete agreement between the Parties
and fully supersedes any and all prior agreements, commitments or understandings between the
Parties pertaining to the subject matter thereof.

J. Additional Terms

1. This Agreement is made and entered into in the State of New York and
shall in all respects be interpreted, enforced and governed under the laws of said State. The
Parties hereby consent to the jurisdiction of the United States District Court for the Southern
District of New York in connection with any dispute concerning this Agreement.

2. The language of all parts of this Agreement shall be construed as a whole,
according to its fair meaning, and not strictly for or against either party, regardless of who
drafted it. |

3. Should any provision of this Agreement be declared or determined by any
court of competent jurisdiction to be illegal or invalid, the remainder of this Agreement shall

remain fully enforceable.
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 7 of 11

4, This Agreement, including this paragraph, may not be altered in any
respect except by a writing duly executed by the Parties or authorized representatives of the
Parties. This Agreement may not be modified orally.

K. Counterparts

To signify their agreement to the terms of this Agreement and Release, the Parties have
executed this Agreement on the date set forth opposite their signatures, which appear below.
This Agreement may be executed in two or more counterparts and each of such counterparts, for
all purposes, shall be deemed to be an original but all of such counterparts together shall
constitute but one and the same instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

[Remainder of Page Intentionally Left Blank]
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 8 of 11

WHEREFORE, the Parties hereto have read the foregoing Agreement and accept and

agree to the provisions contained herein.

Ismael Chino Barrera

STATE OF NEW YORK _ )

)ss.:
COUNTY OF NEW YORK. )

On the 31 day of January 2020, before me personally came Ismael Chino Barrera to me
known, and known to me to be the individual described in and who executed the foregoing
Settlement Agreement and Release of Wage and Hour Claims, and duly acknowledged to me
that he executed the same.

Sworn to before me this 3

day of January 2020 GIUSTINO CILENTI
Notary Public, State of New York

was
a ee No. 02C16240824

: Qualified in New York County
ad Publis

Commission Expires May 9, 2035 23

 

[Remainder of Page Intentionally Left Blank]
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 9 of 11

By:

 

Juan Chino Barrera

STATE OF NEW YORK _ )
)ss.:
COUNTY OF NEW YORK. )

On the ah day of January 2020, before me personally came Juan Chino Barrera to me
known, and known to me to be the individual described in and who executed the foregoing
Settlement Agreement and Release of Wage and Hour Claims, and duly acknowledged to me
that he executed the same.

i a “
Sworn to before me this © GIUSTINO CILENTI vor
day of January 2020 Notary Public, State of New Yo
o hla. oe
- Qualified in New Vor (
Corimissian Expires M

  
   
  

 

By: del nil Lata

Apolinar Taveras Pichardo

STATE OF NEW YORK _ )
. )ss.:
COUNTY OF NEW YORK )

On the 3 day of January 2020, before me personally came Apolinar Taveras Pichardo
to me known, and known to me to be the individual described in and who executed the foregoing
Settlement Agreement and Release of Wage and Hour Claims, and duly acknowledged to me
that he executed the same.

Sworn to before me this 3l* a

|
day of January 2020 GIUSTINO CILENT! ce
Notary Public, State of N
No. 0201624087¢ sunty 5
fied in New York VOM".
ete iacion Expires May 3, 205

 

_Nofary al w\
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 10 of 11

 

 

NAB Hee

 

 

 

 

(
By: ata {
Padler Bajaj j
STATE OF NEW YORK p
COUNTY OF NEW YiGRK unt |
Gn the“) day of January 2020, before me personally came: Padam Bajaj to me-known,
end KOA time to be the individual déscribal in and who executed the foregoing Settlement
Aypreniont atid Release! gf Wage and Hour Claims, and duly acknowledged to me that he
executed the same.
Swarn to before me this A,
day of January 2020 :
STATE OF NEWYORK =) {
COUNTY OF New vORK - L
On the OF day of Jonuary 2020, before me personally came: Rakhi Bajaj to - known, :

 

Agreetnent and Riieake of Wage and Hour Claims, and duly soknowiedged to me: that he:

excouted: the sane.

Swom to:hafore me thish7

 

10

 

 
Case 1:19-cv-00606-SLC Document 52-1 Filed 01/31/20 Page 11 of 11

 

 

 

$61 Food Mest Inc. \
By: Anan Bata |
OW N ek fa
[Print Name and Title)
I
}
:
it
iy ‘a
th in”

 

 

 

 
